DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim(s) 1 and 14, the closet prior art does not specifically teach or reasonably suggest obtain a depth map of an environment that includes depth information for the environment at a first timepoint, the depth map being captured at a first pose associated with the system; perform an unprojection operation using the first pose and the depth information represented in the depth map to generate a 3D representation of the environment in 3D space, the first intermediate pose occurring at the second timepoint, the first intermediate pose being different than the first pose; based on the first intermediate pose that occurred at the second Page 2 of 15Application No. 16/905,268 Amendment "B" Reply to Final Office Action mailed February 14, 2022 timepoint to associate the first texture information from the one or more first images with the one or more 3D points of the 3D representation, generate a display projection of the 3D representation by performing a display projection operation using the display pose and at least the one or more 3D points of the 3D representation that are associated with the first texture information obtained from the first intermediate projection operation. Dependent claims 2-13 and 15-20 are allowed for the reasons concerning the independent claims 1 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        07/05/2022